762 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JERRY L. BASS, DEFENDANT-APPELLANT.
NO. 84-1686
United States Court of Appeals, Sixth Circuit.
3/28/85

ORDER
BEFORE:  KEITH, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the motion by the United States to dismiss the appeal as being prematurely filed.


2
Defendant filed his notice of appeal on September 19, 1984, from the district court's pronouncement from the bench, after the trial to the court without a jury, that defendant was guilty of escaping from the custody of the Attorney General in violation of 18 U.S.C. Sec. 751.  The district court had not entered judgment against defendant when the notice of appeal was filed.


3
Rule 4(b) of the Federal Rules of Appellate Procedure provides that appeals in criminal cases shall be filed within 10 days after entry of judgment.  In criminal cases, final judgment is the sentence.  Berman v. United States, 302 U.S. 211 (1937).  Defendant Bass has appealed prematurely.


4
It is ORDERED that the motion to dismiss be granted.